DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-3, 5-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicants AFCP with remarks and amendments filed 7/21/2022 have been fully considered, and these remarks and amendments have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, obtaining, by a sending device, a target medium access control protocol data unit (MPDU) by performing encapsulation processing on an internet protocol (IP) data packet of a specified service, wherein the sending device and a receiving device are connected through Wi- Fi; obtaining a retransmission rate between the sending device and the receiving device, the retransmission rate being greater than a preset retransmission threshold; generating, in response to the retransmission rate being greater than the preset retransmission threshold, a backup MPDU of the target MPDU; and sending, prior to any retransmission of the target MPDU to the receiving device, the target MPDU and the backup MPDU to the receiving device, as substantially described in independent claims 1, 16, and 20.
These limitations, in combination with the remaining limitations of claims 1, 16, and 20 are not taught nor suggested by the prior art of record. Claims 2-3, 5-15, 17-18, and 21-22 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENT KRUEGER/Primary Examiner, Art Unit 2474